I have considered the proofs given and Arguments offered in this Case from the Evidence given before me it Appears that One third part of the Ship and Cargo was Voluntarily Offered for Salvage by the Master at first and afterwards deliberately Agreed for (that it was agreed for besides the Proofs in the Case the Defend* in his defence Allowed) And the Circumstances and the saving of her were as follows Viz With regard to the Ship it appears That ' she was leaky at Bleufields in Jamaica and that between that place and the Grand Commaines about Sixty Leagues Sail her leaks increased and became Six or Seven times as great as when at Blewfields, that at the Grand Commainnes proper Endeavours were Used to find out and Stop her leaks but in Vain; that all her officers save the Cap* and several of her Men Sensible of the great danger of continuing in this Leaky Ship these left her, and the Cap* had also Determined as he declared to leave her there (being a Place .destitute of all succour) if the Proponents had not taken the Charge of her and with regard to the Proponents it appears that they had Consorted together to Cruise on the Spanish Main and had Advice of two Rich Prizes lying within a few days Sail; that they had determined to go to the entrance of the Gulf with the prizes they had taken with this Ship and the other Vessels which they had undertaken to Convoy-thither and then return and Cruise after the two rich prizes beforementioned and such others as were to *165be met with And it is evident from the Nature of the thing that when they took this Ship in Charge to bring her if they could to the Northward they gave up the Prospect they had of taking those prizes — they had heard off and the greater chance of taking other Prizes by continuing in the Heart of the Enemies Countrey than by coming to the Northward And by their taking this Ship in Charge it being necessary that One Vessel at least should always keep with her according to their Agreement wth their Men when they went on Board they lessened the Chance they had of taking of any of the Enemies Ships they should meet with in their passage thither And as it is probable the Privateer Mary would not have been seperated from the two others had it not been for her taking care of this Ship And as the Boneta and the Young Eagle afterwards met with fifteen Sail of the Spanish Fleet returning from an Expedition made by the King of Spain against the English Colony of Georgia and took three of them and run three others upon the Riefs and drove the rest before ’em some running into Shoal Water and some escaping otherways, it appeared to me that the Proponents for want of the Privateer Mary then waiting on this Ship the Alexander missed the taking and destroying several others and very probably the greater part at least of the other Nine Sail of Spainish Vessels Especially considering that the Mary as ’tis proved was a better Sailor and drew less Water than the other two Privateers — Wherefore considering that when the Proponents undertook to carry this Ship to some English Port if they could there was great danger that she would sink before she wou’d be carryed into any Port of safety as she certainly must have done had her leaks continued to encrease near so fast as they had done from Blewfields to the Grand Commaines And as they could not be discovered nor their Nature found out no certain Judgment cou’d be made out about ’em but Judging of ’em by what was known it must have been concluded that they wou’d continue to encrease so that these was great reason to fear the Ship and Cargo might perish not withstanding their great care to preserve them And considering the Number and Value of the Vessels and Persons employed in bringing this Ship into this port three Vessels well Manned and every ways fitted for War and considering that by their departing from their Cruise agreed upon in Order to take care of this Ship and Cargo they gave up many Chances and prospects which they had of making gain to themselves by the Capture of their Enemies Ships and Goods and upon mature advisement on the whole matter it appears to me just and Equitable that One third part of the said Ship and Cargo shou’d be allowed to the Proponents for their Service done by saveing the same and for the Hazzard that attending the doing it and the Probable losses which the Proponents sustain’d thereby — And I accordingly Adjudge and Decree to the Proponents for themselves their Owners and Ships Companies to be divided between them according to their respective Agreements One third part of the said Ship Alexander and her whole Cargo And I decree and Order that the five Per*166sons hereafter named upon their Oaths Appraise the said Ship with her Tackle Apparel and Furniture and the whole Cargo on Board her And that they proceed to divide the Cargo into three equal Parts and that the Marshal take due Care to effect this and then divide those three equal Parts between the Parties by Lots fairly Cast And as the Ship is not Capable of being divided I decree and Order the Defend* the Master to pay to the Proponents within Ten Days after the Appraisement thereof shall be returned into Court one third part of the Value of the Ship and Appurtenances And upon failure of Payment being then made I Decree and Order that the said Ship be disposed off by Publick Sale and that One third part of the Money arrising by the Sale thereof be paid to the Proponents and the other two third parts to the Defend* Richardson for the Use of the Owners of the said Ship — And I Decree and Order that the Costs of Court and all incident Charges hereafter to be Tax’d and Allowed be paid One third part by the Proponents and two third Parts by the Defendant
J Pemberton D Judge
[Dec. 11, 1742] The Court Appoints Suton Grant and William Stringfield to Audit the Acco*s of the Ship Alexand* And in Case they cannot Agree they have full Power to Choose a third Person for the Same